United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50068
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SALVADOR ZAMORA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-02-CR-1158-01-DB
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Salvador Zamora pleaded guilty of conspiring to import and

importing into the United States a mixture containing 500 grams

or more of methamphetamine in violation of 21 U.S.C. §§ 952(a),

963, 960(a)(1) and 960(b)(1)(H) and of conspiring to possess and

possessing, with the intent to distribute, a mixture containing

500 grams or more of methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A)(viii), and 846.    For the first time on

appeal, Zamora argues that he was improperly sentenced under the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50068
                                -2-

penalty provisions in 21 U.S.C. §§ 841(b)(1)(A)(viii) and

960(b)(1)(H) because those portions of 21 U.S.C. §§ 841 and 960

were rendered facially unconstitutional by Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000).   Zamora concedes that his

argument is foreclosed by Fifth Circuit precedent, but seeks to

preserve the issue for further review.

     In United States v. Slaughter, 238 F.3d 580, 581-82 (5th

Cir. 2000), this court held that 21 U.S.C. §§ 841(a) & (b) and

846 were not unconstitutional.   The reasoning in Slaughter

applies by analogy to 21 U.S.C. § 960 because 21 U.S.C. §§ 841

and 960 are similar in structure and content.   As no decision

overruling Slaughter exists, Zamora’s argument is indeed

foreclosed.

     Because Zamora’s argument is foreclosed, the Government has

moved for a summary affirmance of the district court’s judgment.

The motion is GRANTED.   The judgment of the district court is

AFFIRMED.

     AFFIRMED; MOTION GRANTED.